[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


EXHIBIT 10.5




Third Amendment to the Collaboration Agreement


This third amendment (the “Amendment”) to the Collaboration Agreement dated
December 22, 2006, as amended, (the “Agreement”) between Exelixis, Inc.
(“Exelixis”) and Genentech, Inc. (“Genentech”) is made and entered into by
Exelixis and Genentech effective July 19, 2017 (the·“Amendment Effective Date”).
All capitalized terms not expressly defined in this Amendment shall have the
meaning assigned to them in the Agreement.


Whereas, Exelixis and Genentech are parties to the Agreement, as amended by the
First Amendment to the Collaboration Agreement, dated March 13, 2008, and the
Second Amendment to the Collaboration Agreement, dated April 30, 2010;


Whereas, Exelixis and Genentech have agreed on a term sheet, dated June 8, 2017
(“Term Sheet”), in connection with a settlement between Exelixis and Genentech
of the arbitration proceeding entitled Exelixis, Inc. v. Genentech, Inc., JAMS
Ref No. 110084603;


Whereas, Exelixis and Genentech wish to amend the terms of the Agreement as set
forth herein; and


Whereas, Exelixis and Genentech have executed a settlement agreement
(“Settlement Agreement”) of even date herewith.


Now, therefore, in consideration of the foregoing premises the Parties do hereby
agree to amend the Agreement, effective as of the Amendment Effective Date
(unless otherwise stated below), as follows:


1.    JSC Meetings. Section 2.1(e) of the Agreement is hereby amended and
restated as follows:


“JSC meetings shall be held [ * ] on a date mutually agreed by the Parties, with
ad hoc meetings as necessary, particularly to address issues described in
Sections 2.1(b) and 3.2(d). Meetings will be scheduled for [ * ] or such
additional time as may be necessary to the subject matter of the meeting, at the
option of either Party. A proposed agenda prepared by the hosting Party shall be
circulated in advance of each meeting. The Parties agree that attendees
appropriate to the subject matter of the meeting will be in attendance. Either
Party may also raise additional topics for discussion at the meeting even if not
included on the original agenda. With the consent of the representatives of each
Party serving on the JSC, other representatives of each Party may attend
meetings as nonvoting observers (provided such nonvoting observers have
confidentiality obligations to such Party that are at least as stringent as
those set forth in this Agreement). A JSC meeting may be held by audio, video or
internet teleconference with the consent of each Party, but at least one-half
(1/2) of the minimum number of meetings shall be held in person, in South San
Francisco or Alameda, California, or elsewhere with the consent of each party.
Meetings of the JSC shall be effective only if at least one (1) representative
of each Party is present or participating. Each Party shall be responsible for
all of its own expenses of participating in the JSC meetings. The Parties will
alternate hosting of the meeting, and the Party hosting is responsible for
preparing and circulating the minutes of such JSC meeting.”


2.    JCC Meetings. The first sentence of Section 2.3(d) of the Agreement is
hereby replaced by the following sentence:


“JCC meetings shall be held at least [ * ] on a date mutually agreed by the
Parties, and each meeting will be scheduled for [ * ], or such additional time
as may be necessary to the subject matter of the meeting, at the option of
either Party.”


3.    Escalation. New Section 2.4 is hereby added to the agreement as follows:


“2.4    Escalation. From time to time, issues may arise before the JSC or JCC
wherein, after reasonable discussion and good faith consideration of each
Party’s view on a particular matter, the representatives of the Parties cannot
reach an agreement as to such matter. Such disputed matter shall be reflected in


 

--------------------------------------------------------------------------------







the minutes for such JSC or JCC meeting, as the case may be. If, within [ * ]
after the date such minutes are prepared by the responsible Party and provided
to the other Party, the Parties remain unable to resolve such disputed matter,
then at the request of either Party such disputed matter will be escalated to [
* ] for Genentech and [ * ] for Exelixis for discussion and resolution. If such
officers cannot resolve such disputed matter within [ * ] after receiving
written notice (by electronic mail or other written communication) from the
officer of the other Party requesting resolution of such disputed matter, then
the Decision Making provisions of Sections 2.1(d) for the JSC and 2.3(c) for the
JCC shall control, notwithstanding whether the [ * ] period set forth in Section
2.1(d) or 2.3(c), as applicable, has or has not expired.”


4.    Exelixis’ Co-Promotion Option. The following sentences are hereby added
and inserted at the end of Section 5.6 of the Agreement:


“The Parties confirm and agree that Exelixis has exercised the Co-Promotion
option set forth in this Section 5.6. As such, Exelixis shall have the right,
but not the obligation, to co-promote all current and future Genentech
Combinations (as defined in Exhibit A), regardless of the then-current label of
Licensed Product, therapeutic components of combination, indication, or the
Genentech division to which the sales effort has been assigned.”


5.    Progress Information. Section 6.2 of the Agreement is hereby amended and
restated as follows:


“Each Party shall use Diligent Efforts to keep the other Party informed of its
research, development and commercialization (including promotional) activities
hereunder, and shall provide to the other Party’s representatives on the JCC or
JSC, as appropriate, regular summary updates at each meeting, and as necessary
between meetings, including copies of presentations and other materials
presented at such meeting. [ * ] Neither Party is required to generate
additional data or prepare additional reports to comply with the obligations set
forth in this Section 6.2. All reports, information and data provided by a Party
shall be considered the providing Party’s Confidential Information.


(a)    With regard to development activities, Genentech will provide to
Exelixis’ representatives on the JSC updates with regard to (i) ongoing Clinical
Trials, (ii) notification of [ * ], (iii) notification of [ * ], (iv) status of
[ * ], (v) anticipated dates for [ * ] and (vi) such further milestones as the
Parties may mutually agree. Key development milestones that may occur in between
JSC meetings that would require additional updates shall include: (i) [ * ] and
(ii) [ * ], to the extent that updates on such intent were not provided at the
last prior JSC, and [ * ] may occur before the next scheduled JSC.
(b)    With regard to commercialization (including promotional) activities, each
Party will provide to the other Party’s representatives on the JCC or JSC, as
applicable, the following information to the extent available: (i) key [ * ];
(ii) updates on [ * ]; (iii) key [ * ], including but not limited to a summary
of [ * ] (e.g. [ * ]); (iv) summary of [ * ]; (v) [ * ]; (vi) [ * ] plans and
(vii) significant changes to [ * ]. In addition, Genentech will provide to
Exelixis: [ * ]. For clarity, any of the foregoing may be redacted in part to
protect confidential information unrelated to the Agreement.
(c)    If reasonably necessary for a Party to perform its work under this
Agreement or to exercise its rights under this Agreement, that Party may request
that the other Party provide more detailed information and data regarding the
updates it earlier provided, and the other Party shall [ * ] provide the
requesting Party with information and data as is reasonably available and
reasonably related to the work under this Agreement.”
6.    Profit Share in the Profit-Share Territory. Section 8.4(a) of the
Agreement is hereby amended and restated as follows:




2.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







(a)    Profit Share in the Profit-Share Territory.
(i)    Profit-Share Ratio. The Parties shall share Operating Profit (Loss) for
Licensed Product(s) sold for the Profit-Share Territory as follows:
[ * ]Total Adjusted Actual Sales of a Licensed Product in the Profit-Share
Territory for a Particular Calendar Year
Genentech’s Share of Operating Profit (Loss)
Exelixis’ Share of Operating Profit (Loss)
First $200 million
50%
50%
[ * ]
[ * ]%
[ * ]%
Above $400 million
70%
30%



(ii)    Quarterly Calculations. Each Party’s share of Operating Profit (Loss)
will be determined on a calendar quarterly basis using the profit share ratio
set forth in clause (i) above. For example, in a calendar year where the Total
Adjusted Actual Sales of a Licensed Product is $[ * ] in each calendar quarter
(or a total of $[ * ] for the calendar year), Exelixis’ initial share of
Operating Profit would be calculated based on the following profit-share ratios:
[ * ]
(iii)    Quarterly True-Up Process and Annual Reconciliation.
(1)    In the event [ * ] are not available for the purpose of determining the
Total Adjusted Actual Sales for the current quarterly settlement, then [ * ]
shall be used to determine the current quarter Total Adjusted Actual Sales. The
current quarterly settlement shall be trued-up using [ * ] after the end of the
subsequent calendar quarter. If the true-up amount is in Exelixis’ favor, then
Genentech shall make a catch-up payment with the subsequent quarterly settlement
payment. If the true-up amount is in Genentech’s favor, then Genentech shall
reduce the respective amount from the subsequent quarterly profit-share. If
there will be no further or insufficient payment obligations under this
Agreement from Genentech to Exelixis, then Exelixis shall, at the request of
Genentech, refund such overpaid amount within [ * ] of receiving such request.
Annually, together with the true-up of the Q4 Total Adjusted Actual Sales, based
on [ * ], each Party’s actual share of Operating Profit (Loss) for the calendar
year will be calculated and reconciled based on the weighted average profit
share ratio for the full year. For example, if there were $[ * ] annual Total
Adjusted Actual Sales in the Profit-Share Territory, the weighted average profit
share ratio of [ * ]%, would be applied to calculate Exelixis’ share of the
annual Operating Profit (Loss) for such calendar year as set forth in the
following table (for illustration purposes only). [ * ]
If the reconciliation payment based on the above calculation is in Exelixis’
favor, then Genentech shall make a catch-up payment with the next quarterly
settlement payment. If the reconciliation payment is in Genentech’s favor, then
Genentech shall reduce the respective amount from the next quarterly
profit-share payment(s). If there will be no further or insufficient payment
obligations under this Agreement from Genentech to Exelixis, then Exelixis
shall, at the request of Genentech, refund such overpaid amount within [ * ] of
receiving such request.
(iv)    Budget Overrun. If, for any calendar quarter: (A) Exelixis’ share of the
budgeted cost for the Operating Profit (Loss) [ * ] for such calendar quarter [
* ] is in the aggregate [ * ] (the “Budget Overrun”) by at least [ * ] dollars
($[ * ]); and (B) a [ * ] for such calendar quarter, then Exelixis shall [ * ]
for the amount of such Budget Overrun [ * ] Exelixis to Genentech [ * ]. If
Exelixis’ share of the budgeted cost for the Operating Profit (Loss) [ * ] for
such calendar year [ * ] is in the aggregate [ * ] what Genentech [ * ] for such
calendar year, then the [ * ] the budget used in the calculation of the Budget
Overrun above.


3.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







7.    Financial Appendix. Exhibit A (Financial Appendix) of the Agreement is
hereby amended and restated as attached with effect as of July 1, 2017.


8.    Miscellaneous.


(a)    Except as expressly and unambiguously stated herein, no other changes are
made to the Agreement and all other terms and conditions of the Agreement shall
remain in full force and effect. In the event of a conflict between the
provisions hereof and the Agreement, the provisions of this Amendment shall
control. The Agreement, this Amendment and Settlement Agreement, contain the
entire understanding between the Parties hereto with respect to the subject
matter hereof and supersede and terminate all prior agreements, understandings
and arrangements (including the Term Sheet) between the Parties, whether written
or oral with respect to such subject matter.
(b)    This Amendment shall be governed by and construed under the substantive
laws of the State of California, without regard to conflicts of law rules
requiring the application of different law.
(c)    The headings of this Agreement are for ease of reference only and are not
part of this Agreement for the purpose of construction.
(d)    This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.


[remainder of page intentionally left blank]




4.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, Exelixis and Genentech have executed this Third Amendment to
the Collaboration Agreement by their respective duly authorized
representative(s).
EXELIXIS, INC.
GENENTECH, INC.





By: /s/ Michael Morrissey        By: /s/ Bill Anderson    
Name: Michael Morrissey        Name: Bill Anderson    
Title: President and Chief Executive Officer        Title: Chief Executive
Officer    




5.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit A
Financial Appendix
1.    Principles of Reporting and Profit/Loss Sharing Statement. Determination
of Operating Profit (Loss) for a Licensed Product in the Profit-Share Territory
will be based on each Party’s respective financial information. The
interpretation of the defined terms in such report shall be in accordance with
GAAP and this Agreement. Each calendar quarter Genentech shall determine the
Operating Profit (Loss) as follows:
Total Adjusted Actual Sales
less [ * ]
= Operating Profit (Loss)
In addition, Genentech shall [ * ]: (a) [ * ] and (b) [ * ]:
[ * ]
To determine the [ * ] associated with [ * ], the total [ * ] for the Licensed
Product will be allocated [ * ].
Together with each profit and loss statement, Genentech will provide, on a
quarterly basis, a breakdown of [ * ] separated by (i) [ * ] and (ii) [ * ].
For clarity, Genentech will not include [ * ] that do not include the Licensed
Product, in any such profit and loss statement.


All [ * ] incurred by Exelixis for [ * ] may be applied to the Operating Profit
(Loss).  Exelixis shall provide to Genentech [ * ]. For clarity, other than its
share of the Operating Profit (Loss), Exelixis is not entitled to any further
reimbursement by Genentech for any costs, including [ * ], incurred in
co-promoting Genentech Combinations.
If necessary, a Party will make the appropriate adjustments to the financial
information it supplies under the Agreement to conform to the above format of
reporting results of operations.
2.    Accounting and Cost Categories. Definitions of the various categories of
revenues, costs and expenses included in Operating Profit (Loss) shall be
interpreted in accordance with GAAP. Any costs included in the calculation under
one cost category may not be included in the calculation of another cost
category. Where the terms of this Financial Appendix would permit inclusion of a
cost within more than one cost category, that cost will be allocated to a single
cost category consistent with GAAP and the other provisions of this Agreement. [
* ].
3.    References to “Collaboration”. References in this Financial Appendix to
the “Collaboration” are references to those activities related to the Licensed
Product that would form the basis for Operating Profit (Loss) under this
Agreement. The Parties may consolidate accounting of operations related to
Licensed Products, and the activities subject to that consolidated accounting
also will be referred to the “Collaboration.” However, the Collaboration is not
a legal entity for financial accounting, income tax reporting or any other
purposes


4.    Reporting. The fiscal year for the Collaboration will be a calendar year.
Each Party is responsible for providing the other Party reports as set forth in
the table below, for activities for which it is responsible and costs it
incurred and revenue obtained that forms a component of Operating Profit (Loss)
for Licensed Products in the Profit-Share Territory.
Reporting will be at the times set forth in the following Report Table, with
submissions due on the date indicated or the next business day if such date is a
weekend or U.S. holiday:
[ * ]
The Parties agree to use [ * ] (or another [ * ] as mutually agreed by the
Parties) as the basis for making Adjusted Actual Sales calculations as set forth
in this Exhibit A. For the purposes of calculating Adjusted Actual Sales in the
Draft Consolidated Operating Profit (Loss), Genentech will use the [ * ]. For
the purposes of calculating Adjusted Actual Sales in the Final Consolidated
Operating Profit (Loss), Genentech will use the [ * ]. For the purposes of


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





calculating Adjusted Actual Sales for the True-up of the Consolidated Operating
Profit (Loss), Genentech will use the [ * ].




Report Table [ * ]
[ * ]
The Parties may agree to modify the foregoing reporting cycles and deadlines. In
the event that a Party substantially or materially changes its internal
reporting cycles and deadlines generally, then the Parties shall discuss, in
good faith, appropriate revisions to the foregoing reporting cycles and
deadlines to reasonably accommodate such change.
Unless otherwise agreed by the Parties consistent with their responsibilities
for sales and marketing, Genentech shall record sales. Without limiting the
Parties’ reporting obligations as set forth in the Report Table above, on a
calendar quarterly basis, Exelixis will supply Genentech with a statement
setting forth that quarter’s Operating Profit (Loss) obtained by Exelixis for
Licensed Products in the Profit-Share Territory, including the basis for
calculation of such amounts. Genentech shall consolidate any Operating Profit
(Loss) reported by Exelixis with those obtained directly by Genentech. Each such
report shall be provided as early as possible, on the schedule in the chart
above.
Each Party will make available a financial representative to coordinate
regarding financial aspects of planning, reporting and information sharing, at
the request of the other Party: Upon the reasonable request of either Party, the
other Party shall answer any question and address any comment from the other
Party pertaining to such financial planning and reporting.
5.    Budgets. Genentech will prepare a consolidated budget for Operating Profit
(Loss) for the Collaboration on [ * ] basis; Exelixis shall provide input for
that budget regarding its sales force activities.
Budgets are provided for information and planning purposes; final sharing of
Operating Profit (Loss) on a calendar year basis are based on actual amounts,
subject to Section 8.4(a)(v) of the Agreement.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





ILLUSTRATIVE EXAMPLES OF PROFIT SHARE CALCULATION


The following examples are intended to illustrate how Genentech will determine
the Actual Adjusted Sales as well as the Operating Profits (Losses) in the
Profit-Share Territory.


{Redacted content comprises approximately 2 pages.}


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





Definitions for Financial Appendix.
A.    “Actual Sales” means, with respect to a particular Licensed Product, the
Gross Sales less [ * ].
B.    “Adjusted Actual Sales” means, (i) with respect to any Genentech
Combination, Adjusted Actual Combo Sales or (ii) with respect to any Licensed
Product Monotherapy, Adjusted Actual Mono Sales.
C.    “Adjusted Actual Combo Sales” shall, with respect to a particular Licensed
Product, be calculated by multiplying Actual Sales by the Adjusted Price Factor
for each Genentech Combination. The [ * ] quarterly Actual Sales of Licensed
Product allocated to each Genentech Combination shall be based on [ * ],
pursuant to the methodology in Exhibit G. As described in Exhibit G, [ * ].
D.    “Adjusted Actual Mono Sales” shall, with respect to a particular Licensed
Product, be the Actual Sales for Licensed Product Monotherapies. The percentage
of quarterly Actual Sales of Licensed Product allocated to Licensed Product
Monotherapies shall be based on [ * ], pursuant to the methodology in Exhibit G.
As described in Exhibit G, [ * ].
E.    “Adjusted Price Factor“ shall be calculated on a quarterly basis as the
percentage calculated as A divided by B divided by C, where:


A is the sum of the Net Prices of Licensed Product and the Other Genentech
Product(s) in a Genentech Combination;
B is the sum of 1 (i.e. the Licensed Product) plus the number of Other Genentech
Products in the respective Genentech Combination; and
C is the Net Price of the Licensed Product.


F.    “Allocable Overhead” means costs incurred by each Party that are
attributable to that Party’s [ * ]. The Allocable Overhead shall not include [ *
], and shall not duplicate General & Administrative Expenses hereunder.
G.    “Average Actual Gross to Net Percentage” means with respect to a
particular Licensed Product or Other Genentech Product, the percentage
calculated as A divided by B, where
A is the all Actual Sales for such product in the respective calendar quarter;
and
B is the all Gross Sales for such product in the respective calendar quarter.


H.    “Cost of Sales” means the sum of: (i) Fully Burdened Manufacturing Cost
(or “FBMC”, as defined below) of a Licensed Product in the Profit-Share
Territory (in whatever form), to the extent included pursuant to Section 4.1 of
the Agreement; (ii) freight, insurance, customs charges, duty, and other costs
of shipping Licensed Products in the Profit-Share Territory to customers (to the
extent actually incurred by the shipping Party and not reimbursed by the
customer); (iii) temporary storage; and (iv) the actual costs associated with
the technology transfer to a Third Party manufacturer to enable Manufacturing of
that Licensed Product, including without limitation any upfront and milestone
based payments and startup costs associated therewith.


I.    “Distribution Costs” means the costs, including applicable Allocable
Overhead, specifically identifiable to the distribution of a Licensed Product in
the Profit-Share Territory, including customer services, collection of data
about sales to hospitals and other end users, order entry, billing, shipping,
logistics, credit and collection and other such activities.


J.    “Fully Burdened Manufacturing Cost” or “FBMC” means one hundred percent
(100%) of each Party’s actual manufacturing cost (as defined in each Party’s
accounting policies consistently applied) of goods produced, as determined by
each Party manufacturing or contracting with a Third Party for each stage of the
manufacturing process, in accordance with GAAP (as used in this definition of
FBMC, the “Cost of Goods”), including product quality assurance/control costs,
plus applicable Allocable Overhead.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





K.    “Genentech Combination” means any therapeutic combination of Licensed
Product sold by Genentech or its Affiliates with one or more Other Genentech
Products [ * ].


L.    “General and Administrative Costs” or “G&A Costs” means costs equal to [ *
] (“G&A Rate”) of the sum of [ * ]. [ * ] both Parties shall use such revised
G&A Rate going forward in calculating General and Administrative Costs.


M.    “Gross Sales” means the gross amount invoiced by Genentech, its Affiliates
or sublicensees (for the purpose of this definition only, the term sublicensee
shall include entities to which Genentech sells a Licensed Product in a form
other than final form, including without limitation OEM manufacturer and
distributors, whether or not a sublicense is expressly granted) for sales of
Licensed Products (such products being in final form intended for use by the end
user) in the Profit-Share Territory to any Third Party in arms-length
transactions. Consideration for sales of Licensed Products in the Profit-Share
Territory for other than cash shall be valued at fair market value at the time
of final sale. Sales between Genentech and its Affiliates or sublicensees shall
be disregarded for purposes of calculating Gross Sales, except if the purchasing
entity is the end-user.


N.    “Licensed Product Monotherapy” or “Licensed Product Monotherapies” means
with respect to a particular Licensed Product, the use in any therapy other than
in a Genentech Combination. For clarity, both the use of Licensed Product in a
monotherapy and the use in a therapeutic combination without an Other Genentech
Product shall be considered a Licensed Product Monotherapy.


O.    “Marketing Costs” means the specific direct costs incurred by Genentech
for marketing a Licensed Product and/or Genentech Combination in the
Profit-Share Territory, including costs incurred for marketing, promotion,
advertising, promotional materials, professional education, product related
public relations, relationships with opinion leaders and professional societies,
market research (before and after product approval), healthcare economics
studies, and other similar activities conducted to benefit the Licensed Product
and/or Genentech Combination in the Profit-Share Territory, but excluding the
portion of such costs for which Genentech is getting reimbursed from any Third
Party. Such costs will include internal costs (e.g., salaries, benefits, travel,
supplies and materials), applicable Allocable Overhead, and outside services and
expenses (e.g., consultants, agency fees, meeting costs), in all cases only as
directly applicable to a specific Licensed Product and/or Genentech Combination
in the Profit-Share Territory. The Marketing Costs shall also include activities
related to obtaining reimbursement from payers and costs of sales and marketing
data, in all cases only as directly applicable to a specific Licensed Product
and/or Genentech Combination in the Profit-Share Territory. The Marketing Costs
will specifically exclude the costs of activities that promote either Party’s
business as a whole without being product specific (e.g., corporate image
advertising). Should the Licensed Product be sold as part of a Genentech
Combination, Genentech shall allocate the costs incurred for marketing the
Genentech Combination in the Profit-Share Territory as described above to the
Licensed Product as follows:
(i)    [ * ]% for Genentech Combinations with one Other Genentech Product
(irrespective of combinations with further products);
(ii)    [ * ]% for Genentech Combinations with two Other Genentech Products
(irrespective of combinations with further products);
(iii)    [ * ]% for Genentech Combination with X number of Other Genentech
Products (irrespective of further combinations with further products).
For clarity, 100% of Genentech’s costs incurred for marketing a Licensed Product
Monotherapy in the Profit-Share Territory shall be allocated to such Licensed
Product Monotherapy.




P.    “Monthly WAC” means with respect to a particular Licensed Product or an
Other Genentech Product used in a particular Genentech Combination, the monthly
wholesale acquisition cost for treatment with such product in a month, as
calculated by multiplying:
 


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------





(i)    the wholesale acquisition cost per tablet (vial or other single unit as
applicable) for a particular Licensed Product or Other Genentech Product, by
(ii)    the monthly average number of tablets (vial or other single unit as
applicable) of such particular Licensed Product or Other Genentech Product as
indicated per the relevant product label for the respective Genentech
Combination.
Illustrative Example: Monthly WAC Calculation for COTELLIC® and [ * ]
COTELLIC®
NDC #
Product
WAC effective January 1, 2017
50242-0717-01
COTELLIC® (cobimetinib)
63 count 20 mg tablets
$[ * ]



Labeled dosage (Source FDA – COTELLIC® Label):
“The recommended dose is 60 mg orally once daily for the first 21 days of each
28-day cycle until disease progression or unacceptable toxicity.” (section 2.2)
[ * ]


Q.    “Net Price” shall, with respect to a particular Licensed Product or an
Other Genentech Product used in a particular Genentech Combination, be
calculated by multiplying Monthly WAC by the Average Actual Gross to Net
Percentage.


R.    “Operating Profit (Loss)” means Total Adjusted Actual Sales of all
Licensed Products in the Profit-Share Territory less the following items with
respect to each Licensed Product in the Profit-Share Territory, all for a given
period: [ * ], all of which as properly chargeable and allocable on a Licensed
Product-by-Licensed Product basis. All calculations will be made using, and all
defined and undefined terms will be construed in accordance with GAAP and
consistent with generally accepted costing methods (including appropriate
Allocable Overhead) for similar products in the pharmaceutical industry.


S.    “Other Genentech Product” means a branded pharmaceutical product (other
than a Licensed Product) for which Genentech or its Affiliates [ * ]. When the
terms Gross Sales, Actual Sales or Sales Returns and Allowances are used with
respect to an Other Genentech Product, any references to Licensed Product in
such definitions shall be considered references to such Other Genentech Product.
Genentech or its Affiliates shall not undertake any corporate restructuring or
enter into a transaction with a Third Party for the purpose of removing a
pharmaceutical product from the definition of “Other Genentech Product.” [ * ]
shall not be deemed an Affiliate for purposes of this definition, except that if
[ * ] becomes fully owned by Genentech or its Affiliates, then [ * ] would at
that time be deemed an Affiliate for the purposes of this definition.


T.    “Other Operating Income/Expense” means any of the following: (i) [ * ] of
any Licensed Product in the Profit-Share Territory, to the extent not previously
captured; (ii) amounts with respect to [ * ] that will be shared pursuant to
Article [ * ] of this Agreement; (iii) costs of [ * ] with respect to the
Licensed Product (provided that if such costs are allocated between products the
Parties will discuss the method of such allocation, which method must be
reasonable); (iv) costs of [ * ] that, pursuant to Article [ * ], will be
included in Operating Profit (Loss); (v) costs to [ * ]; (vi) any [ * ] of
Licensed Products in the Profit-Share Territory, excluding any [ * ] already
accounted for in Fully Burdened Manufacturing Cost, and (vii) the annual Branded
Prescription Drug Fee to the United States government pursuant to Section 9008
of the Patient Protection and Affordable Care Act, Pub. L. No. 111-148 (as may
be amended).


U.    “Report Table” means the table set forth in this Appendix that specifies
the frequency and timing of submissions for specific reporting events.


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------







V.    “Sales Costs” means costs, including Allocable Overhead, incurred by a
Party pursuant to sales activities pursuant to a Promotion Plan or otherwise
authorized under this Agreement for a Licensed Product and/or Genentech
Combination in the Profit-Share Territory, , but excluding costs to the extent
that Genentech receives payment or reimbursement for such costs from any third
party which costs are specifically identifiable with such authorized sales
efforts for Licensed Products and/or Genentech Combination in the Profit-Share
Territory, with respect to all customer types, including the managed care
market. Should the Licensed Product be sold as part of a Genentech Combination,
Genentech shall allocate the costs incurred as described above for sales
activities for the Genentech Combination in the Profit-Share Territory to the
Licensed Product as follows:
(i)    [ * ]% for Genentech Combinations with one Other Genentech Product
(irrespective of combinations with further products);
(ii)    [ * ]% for Genentech Combinations with two Genentech Products
(irrespective of combinations with further products);
(iii)    [ * ]% for Genentech Combinations with X number of Genentech Products
(irrespective of further combinations with further products).
For clarity, 100% of Genentech’s costs incurred for sales of a Licensed Product
Monotherapy in the Profit-Share Territory shall be allocated to such Licensed
Product Monotherapy.


W.    “Sales Returns and Allowances” means the sum of (x) and (y), where:


(x) is a provision, determined by a Party under GAAP for sales of Licensed
Products in the Profit-Share Territory for (i) trade, cash and quantity
discounts on Licensed Products in the Profit-Share Territory granted and which
are included in the determination of Gross Sales; (ii) credits or allowances
given or made for rejection or return of previously sold Licensed Products in
the Profit-Share Territory or for retroactive price reductions (including
rebates similar to Medicare and/or Medicaid); (iii) sales tax, VAT taxes, and
other taxes, duties or other governmental charges levied on or measured by the
billing amount for Licensed Products in the Profit-Share Territory, as adjusted
for rebates or refunds, that are borne by the seller thereof and that are not
refundable; and (iv) discounts pursuant to indigent patient programs and patient
discount programs, including the impact of price caps and patient assistance
programs; and


(y) is a periodic adjustment of the provision determined in clause (x) to
reflect amounts actually incurred by each Party in the Territory for items (i),
(ii), (iii), and (iv) in clause (x). The provision allowed in clause (x) and
adjustments made in clause (y) (if any) will be reviewed by the financial
representatives from the Parties.


X.    [ * ]


Y.    “Total Adjusted Actual Sales” means the sum of (x) all Adjusted Actual
Combo Sales and (y) all Adjusted Actual Mono Sales.




[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.

--------------------------------------------------------------------------------






Exhibit G


{Redacted content comprises approximately 2.5 pages}


[ * ]


This [ * ] Exhibit illustrates how Genentech will calculate [ * ] Actual Sales
by Genentech Combination and Licensed Product Monotherapies using [ * ].


[ * ]


[ * ] = Certain confidential information contained in this document, marked by
brackets, has been omitted and filed separately with the Securities and Exchange
Commission pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as
amended.